1
2
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10                             (Western Division)
11
12   CATHY L. GOODMAN and LYLE P.         CASE NO. 2:19-cv-03215-
     ROBBINS,                             JFW(PJWx)
13
                       Plaintiffs,        The Hon. John F. Walter
14   vs.
                                          [PROPOSED]
15   THE MOTION PICTURE INDUSTRY
     HEALTH PLAN FOR ACTIVE               STIPULATED PROTECTIVE ORDER
16   PARTICIPANTS and DOES 1 through
     20, inclusive,
17
                       Defendants.
18
19
20
21
22
23
24
25
26
27
28

                            STIPULATED PROTECTIVE ORDER
1    1.    A. PURPOSES AND LIMITATIONS
2
3          Discovery in this action is likely to involve production of confidential,
4    proprietary, or private information for which special protection from public
5    disclosure and from use for any purpose other than prosecuting this litigation may
6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
7    enter the following Stipulated Protective Order. The parties acknowledge that this
8    Order does not confer blanket protections on all disclosures or responses to
9    discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16
17         B. GOOD CAUSE STATEMENT
18
19         This action is likely to involve production of personal medical and health
20   information of Plaintiffs and their dependents, as well as financial, technical
21   and/or proprietary information for which special protection from public disclosure
22   and from use for any purpose other than prosecution of this action is warranted.
23   Such confidential and proprietary materials and information consist of, among
24   other things, medical and health information regarding diagnosis and treatment
25   contained in claims records, confidential business or financial information,
26   information regarding confidential business practices, or other confidential
27   research, development, or commercial information (including information
28   implicating privacy rights of third parties), information otherwise generally
                                              -2-
                                  STIPULATED PROTECTIVE ORDER
1    unavailable to the public, or which may be privileged or otherwise protected from
2    disclosure under state or federal statutes, court rules, case decisions, or common
3    law. Accordingly, to expedite the flow of information, to facilitate the prompt
4    resolution of disputes over confidentiality of discovery materials, to adequately
5    protect information the parties are entitled to keep confidential, to ensure that the
6    parties are permitted reasonable necessary uses of such material in preparation for
7    and in the conduct of trial, to address their handling at the end of the litigation, and
8    to serve the ends of justice, a protective order for such information is justified in
9    this matter. It is the intent of the parties that information will not be designated as
10   confidential for tactical reasons and that nothing be so designated without a good
11   faith belief that it has been maintained in a confidential, non-public manner, and
12   there is good cause why it should not be part of the public record of this case.
13
14   2.     DEFINITIONS
15          2.1    Action: this pending federal lawsuit.
16          2.2    Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for
20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
21   the Good Cause Statement.
22          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
23   their support staff).
24          2.5    Designating Party: a Party or Non-Party that designates information
25   or items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          2.6    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained
                                               -3-
                                   STIPULATED PROTECTIVE ORDER
1    (including, among other things, testimony, transcripts, and tangible things), that
2    are produced or generated in disclosures or responses to discovery in this matter.
3          2.7    Expert: a person with specialized knowledge or experience in a
4    matter pertinent to the litigation who has been retained by a Party or its counsel to
5    serve as an expert witness or as a consultant in this Action.
6          2.8    House Counsel: attorneys who are employees of a party to this
7    Action. House Counsel does not include Outside Counsel of Record or any other
8    outside counsel.
9          2.9    Non-Party: any natural person, partnership, corporation, association,
10   or other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to this Action
13   and have appeared in this Action on behalf of that party or are affiliated with a law
14   firm which has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and
17   their support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits
22   or demonstrations, and organizing, storing, or retrieving data in any form or
23   medium) and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28
                                              -4-
                                  STIPULATED PROTECTIVE ORDER
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
15   with or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of
18   time pursuant to applicable law.
19
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate
25   for protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.
                                              -5-
                                  STIPULATED PROTECTIVE ORDER
1          Mass, indiscriminate, or routinized designations are prohibited.
2    Designations that are shown to be clearly unjustified or that have been made for an
3    improper purpose (e.g., to unnecessarily encumber the case development process
4    or to impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that
7    it designated for protection do not qualify for protection, that Designating Party
8    must promptly notify all other Parties that it is withdrawing the inapplicable
9    designation.
10         5.2      Manner and Timing of Designations. Except as otherwise provided in
11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12   stipulated or ordered, Disclosure or Discovery Material that qualifies for
13   protection under this Order must be clearly so designated before the material is
14   disclosed or produced.
15         Designation in conformity with this Order requires:
16         (a)      for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix at a minimum, the legend
19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20   contains protected material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the
22   protected portion(s) (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for
24   inspection need not designate them for protection until after the inspecting Party
25   has indicated which documents it would like copied and produced. During the
26   inspection and before the designation, all of the material made available for
27   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
28   identified the documents it wants copied and produced, the Producing Party must
                                              -6-
                                   STIPULATED PROTECTIVE ORDER
1    determine which documents, or portions thereof, qualify for protection under this
2    Order. Then, before producing the specified documents, the Producing Party must
3    affix the “CONFIDENTIAL legend” to each page that contains Protected
4    Material. If only a portion or portions of the material on a page qualifies for
5    protection, the Producing Party also must clearly identify the protected portion(s)
6    (e.g., by making appropriate markings in the margins).
7          (b)    for testimony given in depositions that the Designating Party identify
8    the Disclosure or Discovery Material on the record, before the close of the
9    deposition all protected testimony.
10         (c)    for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on
12   the exterior of the container or containers in which the information is stored the
13   legend “CONFIDENTIAL.” If only a portion or portions of the information
14   warrants protection, the Producing Party, to the extent practicable, shall identify
15   the protected portion(s).
16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive
18   the Designating Party’s right to secure protection under this Order for such
19   material. Upon timely correction of a designation, the Receiving Party must make
20   reasonable efforts to assure that the material is treated in accordance with the
21   provisions of this Order.
22
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37.1 et seq.
                                              -7-
                                  STIPULATED PROTECTIVE ORDER
1          6.3    The burden of persuasion in any such challenge proceeding shall be
2    on the Designating Party. Frivolous challenges, and those made for an improper
3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
4    parties) may expose the Challenging Party to sanctions. Unless the Designating
5    Party has waived or withdrawn the confidentiality designation, all parties shall
6    continue to afford the material in question the level of protection to which it is
7    entitled under the Producing Party’s designation until the Court rules on the
8    challenge.
9
10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that
12   is disclosed or produced by another Party or by a Non-Party in connection with
13   this Action only for prosecuting, defending, or attempting to settle this Action.
14   Such Protected Material may be disclosed only to the categories of persons and
15   under the conditions described in this Order. When the Action has been
16   terminated, a Receiving Party must comply with the provisions of section 13
17   below (FINAL DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
26   well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28         (b)    the officers, directors, and employees (including House Counsel) of
                                               -8-
                                    STIPULATED PROTECTIVE ORDER
1    the Receiving Party to whom disclosure is reasonably necessary for this Action;
2          (c)    Experts (as defined in this Order) of the Receiving Party to whom
3    disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5          (d)    the court and its personnel;
6          (e)    court reporters and their staff;
7          (f)    professional jury or trial consultants, mock jurors, and Professional
8    Vendors to whom disclosure is reasonably necessary for this Action and who have
9    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (g)    the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information;
12         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing
14   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
15   they will not be permitted to keep any confidential information unless they sign
16   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material may
19   be separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21         (i)    any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25   IN OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other
27   litigation that compels disclosure of any information or items designated in this
28   Action as “CONFIDENTIAL,” that Party must:
                                              -9-
                                  STIPULATED PROTECTIVE ORDER
1          (a)    promptly notify in writing the Designating Party. Such notification
2    shall include a copy of the subpoena or court order;
3          (b)    promptly notify in writing the party who caused the subpoena or
4    order to issue in the other litigation that some or all of the material covered by the
5    subpoena or order is subject to this Protective Order. Such notification shall
6    include a copy of this Stipulated Protective Order; and
7          (c)    cooperate with respect to all reasonable procedures sought to be
8    pursued by the Designating Party whose Protected Material may be affected.
9          If the Designating Party timely seeks a protective order, the Party served
10   with the subpoena or court order shall not produce any information designated in
11   this action as “CONFIDENTIAL” before a determination by the court from which
12   the subpoena or order issued, unless the Party has obtained the Designating
13   Party’s permission. The Designating Party shall bear the burden and expense of
14   seeking protection in that court of its confidential material and nothing in these
15   provisions should be construed as authorizing or encouraging a Receiving Party in
16   this Action to disobey a lawful directive from another court.
17
18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19   PRODUCED IN THIS LITIGATION
20         (a)    The terms of this Order are applicable to information produced by a
21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
22   produced by Non-Parties in connection with this litigation is protected by the
23   remedies and relief provided by this Order. Nothing in these provisions should be
24   construed as prohibiting a Non-Party from seeking additional protections.
25         (b)    In the event that a Party is required, by a valid discovery request, to
26   produce a Non-Party’s confidential information in its possession, and the Party is
27   subject to an agreement with the Non-Party not to produce the Non-Party’s
28   confidential information, then the Party shall:
                                              - 10 -
                                   STIPULATED PROTECTIVE ORDER
1                 (1)    promptly notify in writing the Requesting Party and the Non-
2    Party that some or all of the information requested is subject to a confidentiality
3    agreement with a Non-Party;
4                 (2)    promptly provide the Non-Party with a copy of the Stipulated
5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
6    specific description of the information requested; and
7                 (3)    make the information requested available for inspection by the
8    Non-Party, if requested.
9          (c)    If the Non-Party fails to seek a protective order from this court within
10   14 days of receiving the notice and accompanying information, the Receiving
11   Party may produce the Non-Party’s confidential information responsive to the
12   discovery request. If the Non-Party timely seeks a protective order, the Receiving
13   Party shall not produce any information in its possession or control that is subject
14   to the confidentiality agreement with the Non-Party before a determination by the
15   court. Absent a court order to the contrary, the Non-Party shall bear the burden
16   and expense of seeking protection in this court of its Protected Material.
17
18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has
20   disclosed Protected Material to any person or in any circumstance not authorized
21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
23   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
24   the person or persons to whom unauthorized disclosures were made of all the
25   terms of this Order, and (d) request such person or persons to execute the
26   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
27   A.
28
                                             - 11 -
                                  STIPULATED PROTECTIVE ORDER
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2    PROTECTED MATERIAL
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Pursuant to Federal Rule of Evidence
9    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or
11   work product protection, the parties may incorporate their agreement in the
12   stipulated protective order submitted to the court.
13
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of
16   any person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
25   may only be filed under seal pursuant to a court order authorizing the sealing of
26   the specific Protected Material at issue. If a Party's request to file Protected
27   Material under seal is denied by the court, then the Receiving Party may file the
28   information in the public record unless otherwise instructed by the court.
                                              - 12 -
                                   STIPULATED PROTECTIVE ORDER
1    13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within
3    60 days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of
7    the Protected Material. Whether the Protected Material is returned or destroyed,
8    the Receiving Party must submit a written certification to the Producing Party
9    (and, if not the same person or entity, to the Designating Party) by the 60 day
10   deadline that (1) identifies (by category, where appropriate) all the Protected
11   Material that was returned or destroyed and (2)affirms that the Receiving Party
12   has not retained any copies, abstracts, compilations, summaries or any other
13   format reproducing or capturing any of the Protected Material. Notwithstanding
14   this provision, Counsel are entitled to retain an archival copy of all pleadings,
15   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
16   correspondence, deposition and trial exhibits, expert reports, attorney work
17   product, and consultant and expert work product, even if such materials contain
18   Protected Material. Any such archival copies that contain or constitute Protected
19   Material remain subject to this Protective Order as set forth in Section 4
20   (DURATION).
21
22
23
24
25   ///
26   ///
27   ///
28   ///
                                             - 13 -
                                  STIPULATED PROTECTIVE ORDER
1    14.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5    DATED: September 30, 2019
6    /s/ Gary L. Tysch
     GARY L. TYSCH
7    Attorney for Plaintiff
8
     DATED: September 30, 2019
9
     /s/ Darren Le Momtree
10   DARREN LE MONTREE
     Attorney for Plaintiff
11
12   DATED: September 30, 2019
13   /s/ Elizabeth Rosenfeld
     ELIZABETH ROSENFELD
14   Attorney for Defendant
15
16         Pursuant to L.R. 5-4.3.4(2)(i), I hereby attest that all other signatories listed,
17   and on whose behalf this filing is submitted, concur in the filing’s content and
18   have authorized the filing.
19   DATED: September 30, 2019                         Elizabeth Rosenfeld
                                                       ELIZABETH ROSENFELD
20
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24   DATED: September 30, 2019
25
26
27   THE HON. PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE
28
                                              - 14 -
                                   STIPULATED PROTECTIVE ORDER
1                                           EXHIBIT A
2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4    I,                                                     [print or type full name], of
5                         [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on                  , 2019 in the case of Cathy L. Goodman and Lyle P. Robbins,
9    Plaintiffs, vs. The Motion Picture Industry Health Plan for Active Participants,
10   Defendants, Case No. 2:19-cv-03215-JFW-PJW. I agree to comply with and to be
11   bound by all the terms of this Stipulated Protective Order and I understand and
12   acknowledge that failure to so comply could expose me to sanctions and
13   punishment in the nature of contempt. I solemnly promise that I will not disclose
14   in any manner any information or item that is subject to this Stipulated Protective
15   Order to any person or entity except in strict compliance with the provisions of
16   this Order. I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action. I hereby appoint
20   [print or type full name] of                                               [print or
21   type full address and telephone number] as my California agent for service of
22   process in connection with this action or any proceedings related to enforcement
23   of this Stipulated Protective Order.
24   Date:
25   City and State where sworn and signed:
26   Printed name:
27
28   Signature:
                                               - 15 -
                                    STIPULATED PROTECTIVE ORDER
